Title: Franklin and Silas Deane to the President of Congress, 8 February 1778
From: Franklin, Benjamin,Deane, Silas
To: President of Congress


Honourable Sir,
Passy, near Paris, Feby. 8th. 1778.
We have now the great Satisfaction of acquainting you and the Congress, that the Treaties with France are at length compleated and signed. The first is a Treaty of Amity and Commerce, much on the Plan of that projected in Congress; the other is a Treaty of Alliance, in which it is stipulated that in Case England declares War against France, or occasions War by attempts to hinder her Commerce with us, we should then make common Cause of it, and join our Forces and Councils, &c. &c. The great Aim of this Treaty is declared to be, to “establish the Liberty, Sovereignty, and Independency absolute and unlimited of the United States as well in Matters of Government as Commerce.” And this is guaranteed to us by France together with all the Countries we possess, or shall possess at the Conclusion of the War; In return for which the States guarantee to France all its Possessions in America. We do not now add more particulars, as you will soon have the whole by a safer Conveyance; a Frigate being appointed to carry our Dispatches. We only observe to you and with Pleasure; that we have found throughout this Business the greatest Cordiality in this Court; and that no Advantage has been taken or attempted to be taken of our present Difficulties, to obtain hard Terms from us; but such has been the King’s Magnanimity and Goodness, that he has proposed none which we might not readily have agreed to in a State of full Prosperity and established Power. The Principle laid down as the Basis of the Treaty being as declared in the Preamble “the most perfect Equality and Reciprocity,” the Privileges in Trade &c. are mutual and none are given to France, but what we are at Liberty to grant to any other Nation. On the whole we have abundant Reason to be satisfied with the Good Will of this Court and the Nation in general, which we therefore hope will be cultivated by the Congress, by every means that may establish the Union, and render it permanent. Spain being slow, there is a separate and secret Clause by which she is to be received into the Alliance upon Requisition; and there is no doubt of the Event. When we mention the Good Will of this Nation to our Cause we may add that of all Europe, which having been offended by the Pride and Insolence of Britain, wishes to see its Power diminished. And all who have received Injuries from her are by one of the Articles to be invited into our Alliance. With our hearty Congratulations, and our Duty to the Congress, we have the honour to be, very respectfully, Sir Your most obedient humble Servants
B FranklinSilas Deane
The Preparations for War are carried on with immence Activity; and it is very soon expected.(Duplicate)
 
Notation: Letter from Dr. Franklin and Mr. Deane, dated Passy near Paris Febry. 8th. 1778 informing of the Treaty being signed with France.
